COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Tyrone Gaynell Conelly v. The State of Texas

Appellate case number:    01-12-00398-CR

Trial court case number: 1765756

Trial court:              County Criminal Court at Law No. 7 of Harris County

       The record was due in the above-referenced appeal on May 28, 2012. The clerk’s record
has been filed. The reporter’s record has not been filed.
       The original clerk’s record reflected that, although the trial court had found appellant
indigent for purposes of appointing counsel, the trial court had not found appellant indigent for
purposes of obtaining a free record.
        Appellant has caused a supplemental record to be filed, however, which reflects that the
trial court amended its order, finding appellant indigent for purposes of obtaining a free record
and ordering the court reporter to file the reporter’s record without cost to appellant. The court
reporter has not filed the record.
      The court reporter is ordered to file in this Court no later than July 25, 2013 the
complete reporter’s record, with all requested exhibits.
       Appellant’s motion to “Halt Appellant’s Briefing Schedule” is dismissed as moot.
Appellant’s brief will be due 30 days after the complete reporter’s record has been filed.
       It is so ORDERED.



Judge’s signature: /s/ Sherry Radack
                    Acting individually      Acting for the Court


Date: June 26, 2013